Citation Nr: 0716682	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It is noted that a claim for an increase was received 
in June 2003.  RO subsequently, apparently using a VA medical 
record, assigned a 10 percent rating effective in early March 
2003.  Subsequently a 30 percent rating was assigned 
effective later in March 2003.  The net effect is that the 
higher rating (at 30 percent) was paid from April 1, 2003. No 
payment was made before that date.  As such, the Board has 
continued the appeal as one issue.  If appellant and his 
representative considered some additional benefit in the 
assignment of particular effective dates, that matter can be 
addressed while the case is in Remand status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the evidence of record shows that the veteran is in 
receipt of Social Security benefits.  Records pertaining to 
the award of such benefits by the Social Security 
Administration (SSA) have not been associated with the record 
certified for appellate review.  Such records may be of 
significant probative value in determining the veteran's 
award.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992) 
(The duty to assist requires the VA to attempt to obtain 
records from other Federal agencies, including the SSA, when 
the VA has notice of the existence of such records.)  Thus, 
VA must request complete copies of the SSA records utilized 
in awarding the veteran disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and 
obtain copies of all records utilized by 
that agency for the veteran's claim for 
benefits.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If 
there are psychiatric records obtained 
suggesting a significant variance with 
the records on file, re-examination may 
be considered as part of the 
readjudication.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity 
to respond to the SSOC prior to 
returning the case to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


